Name: Commission Decision (EU) 2016/1610 of 7 September 2016 on the publication with a restriction in the Official Journal of the European Union of the reference of harmonised standard EN 13383-1:2002 Ã¢ Armourstone: Part 1: SpecificationsÃ¢ in accordance with Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision
 Subject Matter: technology and technical regulations;  building and public works;  environmental policy;  marketing
 Date Published: 2016-09-08

 8.9.2016 EN Official Journal of the European Union L 240/6 COMMISSION DECISION (EU) 2016/1610 of 7 September 2016 on the publication with a restriction in the Official Journal of the European Union of the reference of harmonised standard EN 13383-1:2002 Armourstone: Part 1: Specifications in accordance with Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 18 thereof, Whereas: (1) Pursuant to Regulation (EU) No 305/2011, harmonised standards foreseen in Article 17 are to fulfil the requirements of the harmonised system set out in or by means of this Regulation. (2) In May 2002, the European Committee for Standardisation (CEN) adopted the harmonised standard EN 13383-1:2002 Armourstone: Part 1: Specifications. The reference of the standard was subsequently published in the Official Journal of the European Union. (3) On 12 August 2015 Cyprus launched a formal objection in accordance with Article 18 of Regulation (EU) No 305/2011 in respect of the harmonised standard EN 13383-1:2002. The formal objection was based on the inclusion in Clause 5.2 of this standard of a threshold level for one essential characteristic, density, defining the minimum density of the products in question as 2,3 Mg/m3. (4) According to Cyprus, the amounts of armourstone quarried in Cyprus and fulfilling the threshold level (the said minimum density) are not sufficient to respond to the demand for these products. Instead, the Cypriot authorities have successfully used for the construction of coastal protection works during several decades armourstone with a lesser density, according to them without any durability and/or stability problems. (5) Besides, the CEN bodies involved have stated that the assessment of durability is covered adequately in EN 13383 by other durability tests, even without the said threshold level being applied for density. (6) Moreover, Cyprus emphasised that the removal of the threshold level in question has already passed the formal vote in CEN in the context of developing a new version of EN 13383. (7) The density of armourstone plays a part as an essential characteristic in the fulfilment of basic requirements for construction works, related to the design of coastal protection works. However, the calculation formulas used in this context comprise also other factors, notably the dimensions and the size for armourstone to be used. It has been demonstrated that the same protection levels can be attained with armourstone of lesser density, when this is compensated by using stone blocks of larger size. (8) On the basis of the contents of EN 13383-1:2002 as well as the information submitted by Cyprus, by the other Member States, by CEN and by industry, and after consulting the committee established by Article 64 of Regulation (EU) No 305/2011, as foreseen in Article 18 of this Regulation, it is widely agreed that the threshold level for density set in Clause 5.2 of this standard could be excluded from the scope of the reference published in the Official Journal of the European Union. (9) For all these reasons, the threshold level for density set in Clause 5.2 of this standard is not necessary for the fulfilment of the requirements set out in or by means of Regulation (EU) No 305/2011 for this harmonised standard. (10) The reference of EN 13383-1:2002 should thus continue to be published in the Official Journal of the European Union, but with a restriction excluding the threshold level for density set in Clause 5.2 of this standard from its scope, HAS ADOPTED THIS DECISION: Article 1 The reference of harmonised standard EN 13383-1:2002 Armourstone: Part 1: Specifications shall be published with a restriction in the Official Journal of the European Union. This restriction shall exclude the threshold level for density set in Clause 5.2 of this standard from the scope of the reference published. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5.